NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-3180
                                      ___________

                                   MATTHEW JONES,
                                                Appellant

                                             v.

                            DELAWARE HEALTH (DHSS)
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:17-cv-01028)
                      District Judge: Honorable John E. Jones III
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 17, 2018

              Before: SHWARTZ, KRAUSE, and FISHER, Circuit Judges

                            (Opinion filed: January 17, 2018)

                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

         Pro se litigant Matthew Jones, a frequent filer in the federal courts,1 appeals from

the District Court’s September 11, 2017 order dismissing this civil action with prejudice.

For the reasons that follow, we will affirm that decision.

                                               I.

         In June 2017, Jones commenced this pro se action in the District Court by filing a

three-page document titled “Motion For A Change of Venue To This Court” (hereinafter

“Venue Motion”). That rambling and disjointed filing consisted of various undeveloped

allegations. Among the many allegations were claims that Jones is a slave, that he was

taken illegally from his biological parents as an infant (he avers that he is now 31 years

old), that he is being “held to [his] fictitious name by deadly force,” that “[t]he State

raped [him] through [his] youth,” that “[a] plan was devised to label [him]

schizophrenic,” that the police raped and murdered his girlfriend when he was a teenager,

and that the police stalk him every day and have searched his car “close to 100 times.”

Jones further claimed that, during a traffic stop, a police officer “confessed to the rapes

and murders of over 100 elementary school children.” Jones’s Venue Motion was

accompanied by a motion to proceed in forma pauperis (“IFP”) and a form “Civil Cover

Sheet” used for commencing civil actions. The Civil Cover Sheet listed Delaware Health

and Social Services (“DHSS”) — an agency of the State of Delaware — as the lone



1
    In this Court alone, Jones has litigated more than a dozen cases since 2016.
                                                2
defendant,2 identified the causes of action as “Poisoned[]- Held Illegally[]- Attempted

Murder[]- Identity Theft,” and sought $2 billion in damages.

         The United States Magistrate Judge who was assigned to the case liberally

construed Jones’s Venue Motion as a civil complaint and screened that pleading pursuant

to 28 U.S.C. § 1915(e)(2)(B). Upon completing that screening, the Magistrate Judge

issued a report recommending that the District Court dismiss Jones’s case with prejudice.

The Magistrate Judge explained that DHSS was entitled to sovereign immunity under the

Eleventh Amendment, and that Jones had failed to state a claim on which relief may be

granted against DHSS. The Magistrate Judge further explained that granting Jones leave

to amend his pleading would be futile. On September 11, 2017, the District Court

granted Jones’s IFP motion, overruled his objections to the Magistrate Judge’s report,

adopted the Magistrate Judge’s recommendation, and closed the case. This timely appeal

followed.

                                              II.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s dismissal of Jones’s case. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 694 (3d Cir. 1996) (reciting standard of review

for dismissal of an action on sovereign immunity grounds); see also Allah v. Seiverling,




2
    The Venue Motion did not list any defendant in its case caption.

                                              3
229 F.3d 220, 223 (3d Cir. 2000) (reciting standard of review for dismissal of an action

for failure to state a claim on which relief may be granted).

       For the reasons set forth in the Magistrate Judge’s report, which the District Court

adopted, we agree with the District Court’s conclusion that Jones’s action against DHSS

is barred by the Eleventh Amendment.3 We further agree that, in light of that

jurisdictional bar, see Blanciak, 77 F.3d at 693 n.2 (noting that “the Eleventh Amendment

is a jurisdictional bar which deprives federal courts of subject matter jurisdiction”), any

attempt to amend Jones’s claims against DHSS would be futile.4 Accordingly, we will

affirm the District Court’s September 11, 2017 order dismissing Jones’s action against

DHSS with prejudice.




3
  In light of this holding, we need not reach the question whether Jones’s allegations
against DHSS failed to state a claim on which relief may be granted.
4
  To the extent that Jones might have intended to seek relief against other, unspecified
defendants, his 24-page appellate brief does not even attempt to show that an amended
complaint including such defendants would have raised one or more viable claims. See
Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000) (“An amendment is futile if the
amended complaint would not survive a motion to dismiss for failure to state a claim
upon which relief could be granted.”). Under these circumstances, we cannot conclude
that the District Court abused its discretion in declining to grant Jones leave to amend.
See Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 217 (3d Cir. 2013) (reciting
standard of review for a district court’s denial of leave to amend).
                                               4